DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/14/2020 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 7-8 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingale et al. (US 2019/0223094 A1).
 	Regarding claim 1. Ingale teaches a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:
 	transmit minimum system information including a bitmap indicating at least one service provided by a cell (Paragraphs [0013-0014], [0056], [0164] teach minimum System Information (MSI) transmit by base station and camp on cell served and wherein bitmap used to indicated broadcast).

 	Regarding claim 2. Ingale teaches the base station of claim 1, wherein the bitmap includes multiples bits, wherein each bit indicates an associated service, which is provided by the cell (Paragraphs [0164], [0224], [0248]).

 	Regarding claim 3. Ingale teaches the base station of claim 1, wherein the bitmap includes multiple bits, wherein each bit indicates an associated group of services provided by the cell (Paragraph [0224]).


 	Regarding claim 7. Ingale teaches a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:


 	Regarding claim 8. Ingale teaches the base station of claim 7, wherein the scheduling information includes scheduling information for a system information block, the system information block including service related information for the at least one service provided by the cell (Paragraph [0063-0064]).

 	Regarding claim 11. Ingale teaches a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to:
 	transmit information in a master information block indicating that a cell is a service dedicated cell (Paragraphs [0046-0047], [0054] teach transmit first/second Master information block).

 	Regarding claim 12. Ingale teaches the base station of claim 11, wherein the information includes one bit for indicating that the cell is a service dedicated cell (Paragraph [0069], [0164]).

 	Regarding claim 13. Ingale teaches the base station of claim 11, wherein the circuitry is further configured to transmit system information including a bitmap 

 	Regarding claim 14. Ingale teaches the base station of claim 13, wherein the bitmap is included in a system information block which is associated with the service dedicated cell (Paragraphs [0118], [0123])

 	Regarding claim 15. Ingale teaches the base station of claim 14, wherein the bitmap is included in scheduling information (Paragraphs [0137], [0147]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIET M DOAN/Primary Examiner, Art Unit 2641